  Case 6:06-cr-00026-JRH-CLR Document 1754 Filed 09/15/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION




UNITED STATES OF AMERICA


     V                                                  CR 606-026-10


BOB AARON      MIKELL




                                       ORDER




     On January 8, 2008, this Court sentenced Defendant Bob Aaron

Mikell    to    132     months   in    prison    upon    his   plea   of   guilty   to

conspiracy to possess with intent to distribute and to distribute

cocaine    hydrochloride         and   cocaine    base.        Defendant   was   also

sentenced to serve five years of supervised release.                    Further, the

Court imposed a $100 special assessment and a $4800 fine.

     In April 2017, Defendant was released and began his term of

supervised      release    under the supervision           of the     United States

Probation Office in Northern Virginia.                  Defendant moves for early

termination of supervised release.

     Defendant's supervising probation officer reports that he has

been compliant with the terms and conditions of supervised release

since he undertook his supervision in January 2020.                   Defendant has

maintained a stable residence and steady employment, and he has

not tested positive on any drug screen.                  Defendant, however, has
  Case 6:06-cr-00026-JRH-CLR Document 1754 Filed 09/15/20 Page 2 of 2



been sporadic in meeting his financial obligations recently and

has failed to make a payment on his fine since June even though he

is employed.     He currently owes a balance of $1,754.               For this

reason, his supervising probation officer recommends maintaining

Defendant on supervised release until his fine is paid.^

     Upon due consideration of the recommendation of the Probation

Office   and   the   factors    set   forth   in   18    U.S.C.   §   3553(a),

Defendant's motion for early termination             of supervised     release

(doc. 1753) is DENIED.         The Clerk is directed to send a copy of

this Order to Mr. Stanley Leigh, U.S. Probation Office, Albert V.

Bryan United States Courthouse, 401 Courthouse Square, 3^^ Floor,

Alexandria, VA 22314-5704.

     ORDER     ENTERED   at    Augusta,   Georgia,      this           day    of

September, 2020.




                                                                      JUDGE
                                          UNITED/STATES DISTRICT COURT
                                                     DISTRICT OF GEORGIA




^  Curiously, Defendant indicates in his motion that "U.S. Probation is in
support of this request." (Doc. 1753, at 1.)
